DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 9/2/21 is acknowledged.
Claims 5 -9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the water supply holes of the hot and cold tanks formed in the upper surfaces of corresponding first protrusions which communicate with the valve spool mounting groove (cl. 1) and ‘grooved’ hole configured to mount a change-over switch (cl. 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
In claim 1:
In lines 2 and 3, applicant recites “an outer layer thereof” and “an inner layer thereof.”  Each instance of “thereof” is ambiguous as to whether or not applicant is referring the faucet body itself or to the plastic housing and inner core, respectively.  Since applicant’s disclosure provide support for a faucet with an outer layer and an inner core, the Examiner will assume that “thereof” refers to the faucet. However, clarification by amendment is required. Applicant is further encouraged to discontinue use of legalese in favor of plain language.
In line 10, “therein” is ambiguous as to where the cavities are formed. The Examiner assumes that the cavities are formed in the inner core, however clarification by amendment is required.  As noted above, applicant is encouraged to discontinue the use of legalese. 
In line 20, delete “the” in front of “tank body” and insert --a respective-- .
In line 22, delete “protrusions” and insert --protrusion--. 
In claim 2:
In line 3, delete “the” in front of “tank body” and insert --a respective-- .
In line 4, delete “protrusions” and insert --protrusion--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in line 21, there is a lack of antecedent basis for “the upper surfaces.” Applicant is advised to recite “a respective upper surface” to correct the defect. 
The term "gradually" in claim 3 is a relative term which renders the claim indefinite.  The term "gradually" is not defined by the claim, the specification does not 
Claims 2 and 4 are defective by virtue of dependency. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1- 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon (CN 106065965, machine translation attached). 
Regarding claim 1, Kwon discloses an injection molded faucet body (abstract) comprising: a plastic housing comprising an outer layer of the faucet (1) and an inner core (2) comprising an inner layer of the faucet, the plastic housing an inner core being integrally injection molded (abstract), wherein: a valve spool mounting groove (21), a cold water supply opening (22), a warm water supply opening (23), a cold water supply tank (26), a warm water supply tank (27), and a water discharge tank (28) are formed in the plastic inner core; sealing cover plates (25) matching respective tank bodies of the cold, warm and water discharge tanks are installed such that cold, warm and water discharge cavities are formed in the inner core (see fig. 5 and 10); a water discharge opening (24) is formed through the sealing cover plate (see fig. 10, 12) on the water discharge tank; the cold and hot water supply openings communicate with the valve spool mounting groove through the cold and hot water supply cavities, respectively, and the water discharge opening communicates with the valve spool mounting groove via the water discharge cavity (see translation, p. 4, lines 25 - 30); a slow current structure and a water supply hole communicating with the valve spool mounting groove are formed in each of the cold and warm water supply tanks (see translation, p. 4, lines 37 - 38), and the slow current structure includes a first protrusion (211) installed at a bottom of respective tank bodies (see fig. 5), and the water supply holes are formed in the upper surface of the corresponding first protrusion (see translation, p. 4, ln. 41 - 42). 
Regarding claim 2, Kwon also discloses that the slow current mounting structure further comprises a second protrusion (212)  installed at a sidewall of the tank body, the cold and warm water supply openings are formed in the corresponding second protrusions (see translation, p. 4, ln. 42-43). 
Regarding claim 3, Kwon discloses that the cold and warm water supply tank bodies are ‘gradually’ widened in a direction from the openings to the water supply hole (see figure 5)(translation, p. 4, 48 - 49). 
Regarding claim 4, Kwon also discloses a water discharge joint (281) configured to be connected to an external shower head (note that the structure of 281 is fully capable of the claimed function), and a ‘grooved’ hole (282) configured to mount a change-over switch (note that the hole of 282 is fully capable of the claimed function) to change water discharge between the water discharge opening and the joint; the grooved hole being located at the water discharge tank (see figs. 10 - 12). 
Claim(s) 1 - 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Song (US 9,783,965). 
Regarding claim 1, Song discloses an injection molded faucet body (10) comprising a plastic (col. 3, ln. 66, ABS) housing constituting an outer layer (22) and an inner plastic core (11, 12, 14, 16 collectively)(abstract, ABS), the plastic housing and inner core being integrally injection molded (col. 2, ln. 35-41), wherein: a valve spool mounting groove  (opening of 11), a cold water supply opening, a warm water supply opening (see annotated figure below), a cold water supply tank (12a), a warm water supply tank (14a), and a water discharge tank (16a) are formed on the plastic inner core; sealing cover plates matching respective tank bodies of the tanks are installed such that cold warm, and water discharge cavities are formed (bottom portions of each of 11, 12, 14, and 16; see annotated figure below), a water discharge opening (opening of 16a, fig. 4) is formed through the sealing cover plate of the discharge tank; the cold and warm water supplies communicate with the valve spool mounting groove through respective cold and warm water supply cavities (see fig. 5, 12b, 14b are attached to 11 to communicate water to valve spool mounting groove); a ‘slow current structure’ and a water supply hole communicating with the valve spool mounting groove formed in each of the cold and warm water supply tanks, the slow current structure comprising a first protrusion installed at a bottom of the tank body, and the water supply holes are formed in the upper surface of corresponding protrusions (see annotated figure below, note that 12 and 14 are parallel structures, so 14 has the same structures as marked up).
Regarding claim 2, Song also discloses that the slow current structure includes a  second protrusion installed a sidewall of the tank body and the cold and warm water supply openings are formed in a corresponding second protrusion. See annotated figure below. 
Regarding claim 3, Song also discloses that the tank body of the cold and warm water supply tank is formed as to be ‘gradually’ widened in a direction from respective supply openings to the water supply hole.  See annotated figure below and figure 5. 
Regarding claim 4, Song also discloses a water discharge joint configured to be connected to an external shower head (note that the joint is fully capable of performing the claimed function), and a ‘grooved’ hole configured to mount a change-over switch to change water discharge between the water discharge openings and the water discharge joint are formed on the plastic inner core, and the grooved hole is located at the water discharge tank. See annotated figure below. 

    PNG
    media_image1.png
    389
    723
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    328
    374
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    366
    699
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    557
    821
    media_image4.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  CN 105546176 and CN 108757993 show double layered, injection molded faucets of interest to the instant invention and generally indicative of the state of the art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928. The examiner can normally be reached Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN DEERY/Primary Examiner, Art Unit 3754